PER CURIAM.
Ida J. Stanley appeals the summary final judgment of foreclosure entered in favor of Wells Fargo Bank. On appeal, Ms. Stanley contends that the pleadings and evidence of record failed to substantiate Wells Fargo’s ownership of the note and mortgage that are the subject of the foreclosure proceedings. We disagree for several reasons.
First, Wells Fargo filed the original note and mortgage with the court, which *709strongly suggests its ownership. Secondly, its affidavits averred to its ownership of the note and mortgage. Finally, the record contains an assignment of the note and mortgage to Norwest Bank Minnesota, N.A., and printouts from the comptroller’s office, showing various name changes undergone by Norwest so that it is now known as Wells Fargo Bank.
We acknowledge that the information from the comptroller was not in affidavit form. However, the record contains no transcript of the hearing. As a result, we do not know if any objection was made to the court’s consideration of that information. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). We assume, therefore, that the trial court properly considered it.
Finding no error, we affirm the summary judgment of foreclosure.
AFFIRMED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.